Citation Nr: 0616789	
Decision Date: 06/08/06    Archive Date: 06/26/06

DOCKET NO.  05-00 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for a chronic psychiatric disability. 

2.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for hypertension.


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel







INTRODUCTION

The veteran served on active duty from July 1948 to December 
1948 and was discharged under honorable conditions.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision by the 
Providence, Rhode Island, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
veteran's application to reopen his previously denied claims 
of entitlement to service connection for hypertension and a 
chronic psychiatric disability for failure to submit new and 
material evidence.


FINDINGS OF FACT

1.  In a rating decision dated in July 1975, entitlement to 
service connection for a chronic psychiatric disability was 
denied.  

2.  The additional evidence submitted subsequent to the July 
1975 rating decision is cumulative and redundant, does not 
bear directly and substantially upon the specific matter 
under consideration, and by itself or in connection with 
evidence previously assembled, does not raise a reasonable 
possibility of substantiating the veteran's claim of 
entitlement to service connection for a chronic psychiatric 
disability.

3.  In a rating decision dated in July 1975, entitlement to 
service connection for hypertension was denied.  

4.  The additional evidence submitted subsequent to the July 
1975 rating decision is cumulative and redundant, does not 
bear directly and substantially upon the specific matter 
under consideration, and by itself or in connection with 
evidence previously assembled, does not raise a reasonable 
possibility of substantiating the veteran's claim of 
entitlement to service connection for hypertension.


CONCLUSIONS OF LAW

1.  New and material evidence has not been submitted to 
reopen the claim of entitlement to service connection for a 
chronic psychiatric disability.  38 U.S.C.A. § 5108 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.156(a) (2005).

2.  New and material evidence has not been submitted to 
reopen the claim of entitlement to service connection for 
hypertension.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)) (2005).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  The Court held that upon receipt of an application 
for a claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Where 
applicable, the claimant must be notified that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  

In the recent decision of Kent v. Nicholson, No. 04-181 (U.S. 
Vet. App. March 31, 2006), the Court held that in cases 
involving new and material evidence, VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and VA must notify the claimant of the 
evidence and information that is necessary to establish his 
entitlement to the underlying claim for the benefit sought by 
the claimant.  The Board observes that the veteran's 
application to reopen his previously denied claims of 
entitlement to service connection for hypertension and a 
chronic psychiatric disability was received by VA in April 
2002.  In response, the RO issued the veteran notice of the 
provisions of the VCAA as it pertained specifically to 
reopened claims based on new and material evidence in 
correspondence dated in July 2002.  Thereafter, following 
development of the record, the veteran's application was 
denied for lack of new and material evidence in a November 
2002 rating decision.  The evidence obtained included the 
veteran's private treatment reports for the period from 1974 
- 1976 from Dr. P.M. and VA medical reports dated 1988 - 
2003.  In this regard, the Board notes that the veteran 
expressly requested that VA obtain his records of treatment 
from his private physicians, Drs. B.M. and D.H.  However, 
VA's attempts to obtain these records were unsuccessful and 
the veteran subsequently informed VA that both Drs. B.M. and 
D.H. were deceased and that it was impossible to obtain any 
records from them as these records had been destroyed.  The 
Board concludes that VA has complied with the VCAA notice 
requirements prescribed by statute and caselaw with respect 
to applications to reopen previously denied claims for VA 
compensation.  Therefore, it will proceed with the appellate 
adjudication of the current appeal.

Factual Background & Analysis

The history of the veteran's claim shows that the veteran 
served on active duty from July 1948 to December 1948, after 
which he was discharged under honorable conditions.  The 
veteran's military discharge record does not reflect the 
circumstances of his separation from active duty.

Over 25 years following his separation from active duty, the 
veteran filed claims for VA compensation for a chronic 
psychiatric disability and hypertension in January 1975.  
Pursuant to his claim, VA conducted a thorough search for the 
veteran's service medical records but was unable to obtain 
them for inclusion in the evidence.  Evidence reviewed in 
conjunction with the veteran's original claim included an 
April 1975 statement from the veteran's private physician, M. 
DiM., M.D., who reported that he only saw the veteran once 
for a general medical examination in December 1954, during 
which normal cardiovascular findings and a normal blood 
pressure reading of 126/74 was obtained.  No organic disease 
was detected at the December 1954 examination.  Dr. DiM. 
noted that in December 1954, the veteran informed him that he 
was receiving ongoing psychiatric treatment for an 
unspecified diagnosis from Dr. B.M. beginning in October 
1954.

Based on a review of the foregoing evidence, the RO denied 
the veteran's claims for service connection for hypertension 
and a psychiatric disorder in a July 1975 rating decision.  
The veteran was sent notice of the denial and his appellate 
rights in correspondence that was dispatched in August 1975.  
The claims folder indicates that a timely appeal was never 
filed and the denials became final.

Over 25 years after the August 1975 RO denial of his original 
claims of service connection for hypertension and a 
psychiatric disorder, the veteran submitted an application to 
reopen these previously denied claims that was received by VA 
in April 2002.  In a letter dated in November 2003, the 
veteran reported that during service he was hospitalized at 
the camp hospital at Fort Eustis, Virginia, in 1948 and was 
thereafter transferred to a psychiatric hospital in Camp Lee, 
Virginia.  He stated that he continued to experience anxiety 
symptoms and hypertension ever since active service.  In 
response, the RO's military records specialist conducted an 
exhaustive search in an attempt to obtain the veteran's 
service medical records or any morning reports or other unit 
records that could help substantiate his claims.  However, in 
a report dated in November 2004, the RO's military records 
specialist stated that she was unable to obtain any service 
personnel or medical records that pertained to the veteran.

Evidence that was obtained in conjunction with the veteran's 
application to reopen his claims included private medical 
records dated from April 1974 to November 1976 from his 
physician, Dr. P.M.  These records show ongoing treatment for 
hypertension and anxiety (treated with Valium) as early as 
April 1974.  The records, however, do not contain any 
objective medical opinion linking either syndrome to the 
veteran's period of active military service. 

The file also includes VA medical records dated from 1988 to 
2003, which show that the veteran was diagnosed with, and 
treated for hypertension.  However, these records contain no 
objective medical opinion linking this disability to active 
service.  The VA records also include a depression screening 
report dated in January 2004, in which the veteran denied 
experiencing any symptoms of depression or anhedonia.

In a lay witness statement dated in December 2004, the 
veteran's spouse reported that the veteran had anxiety 
symptoms throughout their 53-year marriage that adversely 
impacted his employability.  (The spouse's statement that she 
has been married to the veteran for 53 years as of 2004 
indicates that their marriage began in 1951.)

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened, because reopening is jurisdictional.  Jackson 
v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Under pertinent law and VA regulations, as interpreted by the 
Court, the Board may reopen and review a claim which has been 
previously denied if new and material evidence is submitted 
by or on behalf of the appellant.  38 U.S.C.A. § 5108 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.156(a) (2005).  Except as 
provided in § 5108, when a claim is disallowed by the Board, 
the claim may not thereafter be reopened and allowed and a 
claim based upon the same factual basis may not be 
considered.  38 U.S.C.A. § 7104(b) (West 2002 & Supp. 2005).  
The regulation defining new and material evidence, found at 
38 C.F.R. § 3.156(a) was revised and applies only to a claim 
to reopen a finally decided claim that, as is the case in the 
present situation, was received on or after August 29, 2001.  
38 C.F.R. § 3.159(c).  

"New" evidence means existing evidence not previously 
submitted to VA.  "Material" evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.

The Board has reviewed the evidence submitted and finds that 
it does not meet the criteria for new and material evidence 
for purposes of establishing a basis to reopen the veteran's 
previously denied claims of entitlement to service connection 
for hypertension or a chronic psychiatric disability.  The 
private medical records of 1974 - 1976 and the VA medical 
records of 1998 - 2003 do not contain any objective medical 
opinion linking the veteran's hypertension or psychiatric 
diagnosis to his period of military service.  The December 
2004 statement of his spouse indicates that he displayed 
symptoms of a chronic psychiatric disorder during their 53 
years of marriage which indicates that these symptoms were 
present as early as 1951.  However, as the veteran was 
discharged from active duty three years earlier, in 1948, the 
lay witness statement fails to link the psychiatric disorder 
to service.

The veteran's contentions that he developed hypertension and 
a chronic psychiatric disorder during service are essentially 
duplicative of prior statements considered by VA in 
conjunction with his original claim for VA compensation for 
these disabilities that was denied in the prior final rating 
decision of July 1975.

In summary, the Board finds that the additional evidence is 
not new and material and is cumulative of evidence already of 
record.  Accordingly, a basis to reopen the claims of service 
connection for hypertension and a chronic psychiatric 
disorder has not been presented.  The veteran's appeal is 
therefore denied and the claims will not be reopened for a de 
novo review on the merits.  


ORDER

As new and material evidence has not been submitted with 
respect to the previously denied claim of service connection 
for a chronic psychiatric disability, the application to 
reopen this claim for a de novo review is denied.

As new and material evidence has not been submitted with 
respect to the previously denied claim of service connection 
for hypertension, the application to reopen this claim for a 
de novo review is denied.



____________________________________________
RENEE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


